DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Claims 1-19, as originally filed, are pending.  Claims 1-19 are being considered on their merits.  
Claim Objection
Claim 15 is objected to due to the following informality:
Claim 15, line 1, has a period before the wherein statement, which needs to be removed from the claim.  Appropriate correction is requested.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. §103(a).

Claims 1-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over McQuillan et al. (WO 2005/009134; 2005; cited in the IDS dated 10/4/2019), further in view of Flynn et al. (U.S. PGPUB 2011/0151011; Publication date: 6/23/2011; cited in the IDS dated 6/9/2020).
With regard to claim 1, McQuillan teaches a method of implanting fragments of acellular matrix for filling spaces in tissues (page 6, lines 10-14; page 8, lines 7-18).  
McQuillan also teaches an acellular tissue matrix can be produced from any collagen-containing tissue (e.g., dermis, fascia, pericardium, dura, umbilical cords, 
McQuillan teaches that the form in which the acellular tissue matrix is provided will depend on the tissue or organ from which it is derived and on the nature of the recipient tissue or organ, as well as the nature of the damage or defect in the recipient tissue or organ (page 8, lines 25-27).  Acellular tissue matrices produced from any of the tissues and organs can be provided in a particulate form (page 8, lines 28-31).  
McQuillan further teaches that particulate acellular tissue matrices can be made from any of the described non-particulate acellular tissue matrices by any process that results in the preservation of the biological and structural functions described (page 14, lines 6-10).
McQuillan also teaches freeze drying acellular matrix tissue to produce the composition for tissue approximation (page 9, lines 20-24; page 10, lines 27-29; page 11, line 10; page 12, line 9; page 14, lines 6-16; page 15, lines 8-31).  
McQuillan further teaches cryofractured particulate acellular tissue matrix where particles can be freeze dried to ensure that any residual moisture that may have been absorbed during the procedure is removed (page 14, lines 6-11; page 15, lines 3-9).  The final product is a powder that is readily rehydrated by suspension (in normal saline or any other suitable rehydrating agent known in the art), where the particulate acellular tissue matrices can form a putty or a paste and be packed into holes, gaps, or spaces of any shape in tissues and organs so as to substantially fill such holes, gaps, or spaces (page 15, lines 9-20; i.e., a particulate acellular tissue matrix). 

As used herein, the term “tissue plane” means any layer of tissue that has been separated from another tissue layer to which it is normally attached, resulting in the formation of a space between the tissue layers. The separation may occur naturally, as through disease that leads to the dissociation of tissue layers, or may occur artificially through trauma or surgical intervention that results in tissue separation.  As used herein, the term “space” means the region between two or more separated tissue planes that results from disease, trauma, or surgical intervention.  The space may be empty or filled with fluid or other material. It will be understood that the space can be formed by the separation of natural tissue planes or natural tissue boundaries.  For example, the space may form at the boundary between two different tissue types (e.g., between a muscle and associated fascia, between a membrane and associated viscera, or between a tendon and surrounding sheath, among other examples).  Alternatively, the space can form within a single tissue (e.g., by surgical dissection within fat to form separated fat tissue planes).  Further, it will be understood that “tissue planes,” as used herein, can be planar, but may also be curved or contoured in accordance with natural anatomy, or as a result of disease, trauma, or surgical intervention.

This definition is considered when in so far if the prior art discloses two or more planes.  McQuillan teaches that sheets of acellular tissue matrix can be wrapped around a tissue or organ that is damaged or that contains a defect, placed on the surface of a tissue or organ that is damaged or has a defect, inserted into a cavity, gap, or space in the tissue or organ (page 16, lines 13-16).  Such cavities, gaps, or spaces can be of traumatic origin, due to removal of diseased tissue, or due to removal of malignant or non-malignant tumors (page 16, lines 16-19).  The acellular tissue matrices can be used to augment or ameliorate underdeveloped tissues or organs or to augment or reconfigure deformed tissues or organs (page 16, lines 19-21).  

Regarding claim 2, the claim is directed to reducing the likelihood of seroma or hematoma formation within the space between the separated tissue spaces by a method of implanting a composition that is taught by McQuillan, as discussed above.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties Applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.01. 
Also, with respect to claim 3, McQuillan teaches that acellular matrix can be used to repair or replace damaged intestinal tissue (page 17, lines 7-25; page 20, lines 23-25), which indicates that implantation of the acellular composition increased the rate of healing (i.e., approximation) in comparison to not fixing the tissue. 
Regarding claims 4 and 5, as noted above, McQuillan teaches that the acellular tissue matrix can be wrapped around a tissue or organ that is damaged or that contains a defect, placed on the surface of a tissue or organ that is damaged or has a defect, inserted into a cavity, gap, or space in the tissue or organ (page 16, lines 13-16).  Based on the above, cavities, gaps or spaces will have two or more tissue planes.

In view of the above, where the acellular tissue matrix can be inserted into a cavity, gap, or space in the tissue or organ, the space can be between two separated tissue planes (i.e., same tissue) or the space can be between two different tissue planes.
Regarding claim 6, McQuillan teaches that the particulate tissue matrix can be from porcine tissue (page 2, lines 4-9; page 9, lines 10-12).
Regarding claim 7, McQuillan teaches that the acellular tissue matrix can be used to fill a gap (e.g., a gap created by surgery to remove a tumor or a diseased segment of intestine; page 20, lines 26-29; i.e., the separation of the two tissue planes can be via surgical procedure).
Regarding claim 8 and the limitation that the acellular matrix contains less than 10% of cells that normally grow within the tissue prior to decellularization, the limitation “less than 10% of the cells” is interpreted to have a lower range limit of zero percent (i.e., no cells).  McQuillan teaches that the acellular tissue matrix is a matrix that is made from any of a wide range of collagen-containing tissues and is acellular (i.e., is free of intact cells, alive or dead cells; page 6, lines 11-13).  In view of the above, McQuillan teaches that the acellular tissue matrix reads on claim 8.

Flynn teaches adipose (fat) tissue is a rich source of extracellular matrix (ECM), where ECM contains collagen, as well as other components (paragraph 52).  Flynn teaches a method for decellularizing adipose tissue while substantially preserving the 3-D structure or architecture of the ECM (paragraph 53).  The adipose tissue may be from mammals, such as, but not limited to humans, cows, sheep, and pigs, or from other animals (paragraph 53).  The method provides decellularized adipose tissue (DAT) including the ECM, where the ECM includes collagen (paragraph 53).  The DAT is substantially devoid of intact cells and "substantially free of immunogenic components" which is meant that such components are at a level insufficient to generate an immune response in a subject into which the material is introduced (paragraphs 53 and 54; i.e., the DAT is an acellular tissue matrix).  The DAT can be from adipose tissue blocks as well as lipoaspirates (paragraph 53).  Flynn also teaches that the decellularized adipose tissue is source of collagen that has broad applicability in fields such as plastic surgery and reconstructive surgery, orthopedics, cardiovascular applications, general surgery, urology and gynecology (paragraph 53).  
Flynn also teaches that DAT may be used to fabricate a naturally-derived bioscaffold for soft tissue augmentation and may be used as a bulking material for cosmetic and reconstructive applications (e.g., a soft tissue filler in cosmetic plastic surgery; paragraph 55).  DAT may also be used in reconstructive applications and wound 
A person of ordinary skill in the art would have been motivated to substitute the decellularized adipose tissue (DAT; an acellular tissue matrix) of Flynn for the acellular tissue matrix of McQuillan since both references are involved in the production of acellular tissue matrices, McQuillan teaches that a particulate acellular tissue matrix can be produced from any collagen-containing tissue, where the particulate acellular tissue matrices can form a putty or a paste and be packed into holes, gaps, or spaces of any shape in tissues and organs so as to substantially fill such holes, gaps, or spaces, while Flynn teaches a decellularized adipose tissue (DAT) which is a source of collagen that has broad applicability in fields such as plastic surgery and reconstructive surgery, the DAT can be from adipose tissue blocks as well as lipoaspirates, that DAT may be used to fabricate a naturally-derived bioscaffold for soft tissue augmentation and may be used as a bulking material for cosmetic, reconstructive applications (e.g., a soft tissue filler in cosmetic plastic surgery) and wound healing (e.g., the repair of traumatic injuries affecting soft tissues, or in soft tissue reconstruction following tumor resection).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the decellularized adipose tissue (DAT; an acellular tissue matrix) of Flynn for the acellular tissue matrix of McQuillan since both references are involved in the production of acellular tissue matrices, and in doing so would provide an advantage to McQuillan by broadening the available types of acellular tissue matrix from a readily available source (e.g., adipose tissue blocks as well as lipoaspirates) for current and new cosmetic, reconstructive (e.g., a soft tissue fillers) and wound healing applications.

In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 9-13 and 15-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over McQuillan and Flynn, as applied to claims 1-8, above, further in view of Owens et al. (U.S. PGPUB 2010/0272782; Publication date: 10/28/2010; cited in the IDS dated 10/4/2019).
The teachings of McQuillan and Flynn, above, are herein relied upon.  
With regard to claim 9 and the limitation “implanting a foam comprising acellular tissue matrix into a space between two separated tissue planes,” the original specification (page 23, paragraph 63) provides the following definition for a tissue plane:
As used herein, the term “tissue plane” means any layer of tissue that has been separated from another tissue layer to which it is normally attached, resulting in the formation of a space between the tissue layers. The separation may occur naturally, as through disease that leads to the dissociation of tissue layers, or may occur artificially through trauma or surgical intervention that results in tissue separation.  As used herein, the term “space” means the region between two or more separated tissue planes that results from disease, trauma, or surgical intervention.  The space may be empty or filled with fluid or other material. It will be understood that the space can be formed by the separation of natural tissue planes or 

This definition is considered when in so far if the prior art discloses two or more planes.  McQuillan teaches that sheets of acellular tissue matrix can be wrapped around a tissue or organ that is damaged or that contains a defect, placed on the surface of a tissue or organ that is damaged or has a defect, inserted into a cavity, gap, or space in the tissue or organ (page 16, lines 13-16).  Such cavities, gaps, or spaces can be of traumatic origin, due to removal of diseased tissue, or due to removal of malignant or non-malignant tumors (page 16, lines 16-19).  The acellular tissue matrices can be used to augment or ameliorate underdeveloped tissues or organs or to augment or reconfigure deformed tissues or organs (page 16, lines 19-21).  
In view of Applicant’s definition, above, McQuillan teaches the implantation of a acellular tissue matrix between two or more tissue planes that are normally attached to one another since McQuillan teaches that the acellular tissue matrix can be wrapped around a tissue or organ that is damaged or that contains a defect, placed on the surface of a tissue or organ that is damaged or has a defect, inserted into a cavity, gap, or space in the tissue or organ (page 16, lines 13-16).  Based on the above, cavities, gaps or spaces will have two or more tissue planes.

Regarding claims 15 and 16, the combined teachings from McQuillan and Flynn teach that the acellular tissue matrix can be crosslinked with a crosslinking agent such as glutaraldehyde (McQuillan, page 11, line 1; Flynn, paragraphs 5 and 79).
Regarding claim 9, although McQuillan and Flynn teach the above acellular tissue matrix that comprises decellularized fat tissue, they do not teach implanting a foam comprising such an acellular tissue matrix into a space between two separated tissue planes, where the foam is produced by suspending the acellular tissue matrix particles in a solution and freeze-drying the suspended particles in a mold.
It is additionally noted that claim 9 is directed to a “method of approximating separated tissue…implanting a foam comprising acellular tissue matrix…wherein the acellular tissue matrix comprises decellularized fat tissue, the foam produced by suspending acellular tissue matrix particles in a solution and freeze-drying the suspended particles in a mold.”
The original specification (page 15, paragraph 44) provides the following definition for a foam:
As used herein, the term “foam” means any porous collagen material containing an extracellular tissue matrix that is formed by forming a suspension of acellular tissue fragments and then freeze-drying the suspension in a mold to form a foam of desired shape. 

This definition is considered when in so far if the prior art discloses a foam.  Although McQuillan and Flynn do not explicitly use the term foam, as noted, McQuillan and Flynn teach a method of implanting fragments of acellular matrix (e.g., collagen or TM and XENODERMTM where such sheets come in various sizes (McQuillan, page 15, lines 21-31).  Since the composition is made of the same structural components and made by a similar process, it is reasonably considered to have the same properties as claimed.  
Further, Owens teaches a highly suitable freeze-dried acellular tissue matrix (ATM) is produced from human dermis in the form of small rectangular with various dimensions (ALLODERMTM and XENODERMTM; paragraph 63).  Owens teaches that for preparing ATM sponge-like structures, an ATM solution can be poured into an appropriately sized container or mold (a desired shape) and then dried (paragraphs 70 and 80).  Owen then teaches that the ATM can then be dried by any method known in the art (e.g., freeze-dried, which is a routine technique used in the art; paragraphs 81 and 82).
Owen teaches that the sponge-coated mesh was produced where ATM was swollen in acid and poured over polypropylene mesh and freeze-dried, which resulted in material with a loose consistency, of about 2-3 mm in thickness, resembling a cotton-ball (paragraph 111).  Biocompatible dermal films can be formed by drying the homogeneous 
Additionally, Owen also teaches that the biocompatible tissue repair compositions can be applied to an individual in need of treatment using techniques known to those of skill in the art (paragraph 98).  The biocompatible tissue repair compositions can be wrapped around a tissue that is damaged or that contains a defect, placed on the surface of a tissue that is damaged or has a defect, or rolled up and inserted into a cavity, gap, or space in the tissue, where one or more such biocompatible tissue repair compositions, stacked or adjacent to each other, can be used at any particular site (paragraph 98).  
It is additionally noted that even though McQuillan and Flynn do not use the term “foam,” in view of McQuillan, Flynn and Owens, what the art teaches falls within the scope of the term “foam” in the instant specification (as noted above; expressly incorporated herein) and instantly claimed.  That is, the art (McQuillan, Flynn and Owens) teaches a foam sheet formed of a dried suspension of acellular tissue matrix fragments which is necessarily a foam at least as this term is used within the instant specification and instantly claimed.
A person of ordinary skill in the art would have been motivated to provide an acellular matrix tissue composition for tissue approximation as a foam sheet since McQuillan and Flynn teach freeze drying an acellular matrix tissue (comprising decellularized adipose tissue) to produce the composition as a sheet for tissue approximation, while Owens teaches that such acellular tissue matrices can be formed (molded) into a desired shaped foam sheet via freeze-drying.  

It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over McQuillan, Flynn and Owens, as applied to claims 1-13 and 15-19, above, further in view of Hassingboe et al. (U.S. PGPUB 2009/0220579; 2009).
The teachings of McQuillan, Flynn and Owens, above are herein relied upon.  
Although McQuillan, Flynn and Owens teach the above acellular tissue matrix that comprises decellularized fat tissue that are suspended particles in a molded foam, and 
The original specification (page 20, paragraph 56) provides the following information regarding dehydrothermal treatment: 
[C]ross-linking is achieved via dehydrothermal treatment (e.g., curing an acellular tissue matrix in a heat oven under vacuum conditions).  In certain embodiments, dehydrothermal treatment can be conducted at a temperature between approximately 80°C and 120°C (e.g., approximately 80°C, 85°C, 90°C, 95°C, 100°C, 105°C, 110°C, 115°C, or 120°C, or any temperature in between). 

In view of the above, the original specification indicates that dehydrothermal treatment is a type of crosslinking where materials such as an acellular tissue matrix are cured at temperatures between 80-120 °C in a heat oven under vacuum conditions.
Hassingboe teaches production of scaffolds for tissue repair and tissue engineering (paragraph 1).  Hassingboe teaches that the scaffold for tissue repair is made up of extracellular matrix (ECM) particles that can be utilized as a bandage or dressing for human or animal body defects (such as wounds) or as an implant (paragraph 52).  
Hassingboe teaches that materials that can be utilized for the scaffold are natural protein structures originating from the ECM, where such ECM materials include collagen (paragraph 18).  Hassingboe also teaches that the ECM material can be obtained from any mammal (e.g., human or porcine) from different tissues. (e.g., intestinal tissue, bladders, liver, spleen, stomach, lymph nodes or skin; paragraph 38).  Hassingboe further teaches that the particles making up the scaffold are ECM particles (paragraph 37).  
Hassingboe teaches that the method of producing the scaffold (i.e., a bandage, dressing or implant for tissue engineering) further comprises the step of crosslinking where various methods of crosslinking exist (e.g., glutaraldehyde or EDC), however it is 
A person of ordinary skill in the art would have been motivated to combine the teachings of McQuillan, Flynn and Owens with Hassingboe to utilize dehydrothermal crosslinking treatments of Hassingboe to crosslink the McQuillan, Flynn and Owens acellular tissue matrix that comprises decellularized fat tissue that are suspended particles in a molded foam, since the above references teach the production and utilization of acellular tissue matrices in tissue repair and tissue engineering applications, where McQuillan, Flynn, Owens and Hassingboe teach that such acellular tissue matrices can be conventionally crosslinked via chemical treatment (e.g., glutaraldehyde), while Hassingboe teaches that preferably, crosslinking be performed by heat treatment (i.e., dehydrothermal treatment) so as to avoid the use of chemicals that may be introduced with the acellular tissue matrix implant that are not compatible with the body.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of McQuillan, Flynn and Owens with Hassingboe in order to utilize dehydrothermal crosslinking treatments of Hassingboe to crosslink the acellular tissue matrix of McQuillan, Flynn and Owens, since in doing so would provide an advantage to the McQuillan, Flynn and Owens acellular tissue matrix by providing an 
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631